Citation Nr: 1515908	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-16 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In December 2013, the Board reopened the claim of entitlement to service connection for tinnitus and remanded it for further development.

The issue of entitlement to service connection for stroke residuals, including as secondary to service-connected anxiety disorder, has been raised by the record in an October 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its December 2013 remand, the Board directed the AOJ to schedule the Veteran for a VA examination and for that examiner to render an opinion on whether the tinnitus was caused or as to whether it is at least as likely as not (i.e., 50 percent or greater) that his tinnitus is etiologically related to his active service, to include the in-service noise exposure, or was caused or permanently worsened by the service-connected bilateral hearing loss.  The Board stated that for purposes of the opinion, the examiner should assume that the Veteran is credible in reporting his history of noise exposure in service and the onset of tinnitus in service.  In other words, the Board found the appellant credible in his reporting that his ringing in his ears began in service instead of in approximately 2000.  The examiner rendered a negative medical nexus opinion regarding whether tinnitus is etiologically related to the Veteran's active service in part on the basis that the onset of the tinnitus began in approximately 2000.  Moreover, while the examiner addressed whether the tinnitus was associated with the service-connected bilateral hearing loss, that examiner did not explicitly address whether the tinnitus was caused or aggravated by the service-connected bilateral hearing loss.  Therefore, the AOJ did not comply with the directives of the December 2013 Board remand and an addendum to the VA examination is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran had reported receiving treatment at Jefferson Barracks and John Cochran VA Medical Centers since at least 2003.  The AOJ should obtain all records from those facilities pertaining to treatment or diagnosis of tinnitus.  

The record also reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  On Remand, the RO should ensure that all pertinent records from the SSA are obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his tinnitus and obtain all identified records.  Regardless of the claimant's response, obtain all records from the VA St. Louis Health Care System regarding treatment or diagnosis of tinnitus from 2003 to the present.

2. Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Thereafter, the AOJ should have the January 2014 VA examiner review the Veteran's claims file.  If that audiologist is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another audiologist.  The January 2014 VA examiner must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the January 2014 VA examiner thinks another VA examination is necessary, the appellant should be scheduled for one.  The January 2014 VA examiner should address the following:

(1) Accepting the Veteran's reporting of softer ringing in the ears starting in service followed by louder ringing in the ears as credible, is it at least as likely as not (50 percent or greater) that the Veteran's tinnitus is related to his active service, to include in-service noise exposure? 

(2) Whether it is at least as likely as not (50 percent or greater) that the Veteran's tinnitus was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the service-connected bilateral hearing loss?

(3) If the examiner finds that the tinnitus is aggravated by the bilateral hearing loss, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




